DETAILED ACTION
Response to Amendment
Claim Interpretation
	The proposed amendments submitted for discussion for the interview conducted on 12/8/2020 do not perfectly align with the filed amendments of 12/10/2020.  Therefore, in order to keep the prosecution history clear, the examiner provides a list of the limitations interpreted under 112f:
a needle insertion mechanism configured, upon activation, to extend a hard needle with a soft needle into a user and retract the hard needle leaving the soft needle in the user in claim 1.  The needle insertion mechanism of claim 19 is NOT interpreted under 112f because of the positive recitation of the hard and soft needle.
a drive component configured to engage a plunger to expel a portion of the liquid drug from the container of claim 1.  The drive component of claim 19 is NOT interpreted under 112f because of the positive recitation of the plurality of spheres.
an activation mechanism including a first lockout and a second lockout…the first lockout and the second lockout are configured to prevent the drive mechanism from engaging the plunger until actuation of the activation mechanism of claim 1.  The activation mechanism of claim 19 is interpreted under 112f because no specific structure is recited.  The activation mechanism is interpreted as the structure described in par. [0175]-[0179] including the first lockout (set of balls 2706 or alternatively a 
first user interaction component…to release the first lockout of the activation mechanism of claim 1.  The movable first user interaction component of claim 19 is interpreted under 112f because no specific structure is recited.  
second user interaction component… to release the second lockout of the activation mechanism of claim 1.  The movable second user interaction component of claim 19 is interpreted under 112f because no specific structure is recited.  
Claim Objections
Claims 1 and 19-23 are objected to because of the following informalities:
On line 14 of claim 1, “drive mechanism” should read “drive component” to provide proper antecedent basis.
On line 14 of claim 19, “a sphere” should read “a first sphere” to more closely align with the terminology in the specification (see “first sphere 2702”) and claim 22 (the sphere is referred to as the first sphere in claim 22).
On line 27 of claim 19, line 3 of claim 20, line 3 of claim 21, and line 4 of claim 22, the limitation of “the sphere” should be amended to “the first sphere”.
On line 1 of claim 23, “1” should read “19” to provide proper dependency for claim 23. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 19, it is unclear if the recited “push-pull rod” on lines 23-24 is part of the recited activation mechanism or a separate structure.  The 112f interpretation of the activation mechanism includes the lockouts and the associated structure for releasing the lockout (for example, the push-pull rod 2720).  Under the current claim construction, it seems that the applicant is reciting two “push-pull rods” but this interpretation does not align with the original disclosure.  The examiner suggests amending the limitation to: “to actuate a push-pull rod of the activation mechanism”.  This amendment would clearly avoid claiming duplicate rods and would obviate the 112f interpretation of “activation mechanism” because “a push-pull rod” is a specific structure.  The applicant could attempt to show that the activation mechanism interpretation should not include the push-pull rod (the examiner’s position is that par. [0174]-[0180] seem to clearly indicate that the activation mechanism includes the lockouts and supporting structures).
response to control operation of the engagement by the user” on lines 22-23 renders the claim indefinite.  It is not clear what “control operation of the engagement” means.  The examiner is assuming the limitation is an advertent typo and should read similar to lines 18-19 “is configured, in response to engagement by the user”.  The limitation is interpreted with this amendment in mind.  The applicant is encouraged to amend the claim accordingly or provide a proper explanation of the phrase.
The dependent claims are rejected by virtue of dependency on the rejected independent claim.
In regard to claim 21, the same issue arises with the recitation of “an arm”.  The activation mechanism is interpreted to include the arm.  The examiner suggests amending the limitation to “an arm of the activation mechanism”.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 6, and 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
In regard to claim 1, it is noted that the claim recites, inter alia, “an activation mechanism including a first lockout and a second lockout”,… “the first and the second lockout are configured to prevent the drive [component] from engaging the plunger until actuation of the activation mechanism”… “a first user interaction component…configured… to release the first lockout of the activation mechanism”… “a second user interaction component… configured…to release the second lockout of the activation mechanism”… “wherein, upon engagement of each of the first user interaction component and the second user interaction component, the activation mechanism is actuated and the liquid drug is expelled”.  Claim 2 fails to further limit claim 1 because (a) there is no further structure recited (the first and second user interaction components are already interpreted under 112f in claim 1 so no further structure is implied in claim 2) and (b) the functional limitation recited in claim 2 (“configured to initiate delivery of the liquid drug to the user”) is already implied by the limitations reproduced directly above.  Drug delivery has to be initiated by the first and second user interaction components of claim 1 because these components release the lockouts thereby activating the activation mechanism (allowing drive component and plunger engagement) and expulsion of the liquid drug.  
In regard to claim 3, this claim only further adds to claim 2 in that the activation of each of the first and second user interaction components is required to initiate delivery.  This feature is already implied in claim 1 by the limitation “wherein, upon engagement of 
Claims 4 and 5 sufficiently limit the independent claim in that the type of activation (series vs simultaneous) is recited.
In regard to claim 6, this claim fails to further limit claim 1 or claim 2 because (a) there is no further structure recited (the first and second user interaction components are already interpreted under 112f in claim 1 so no further structure is implied in claim 6) and (b) the functional limitation recited in claim 6 (“configured to prevent inadvertent delivery of the liquid drug to the user”) is already implied by the limitations reproduced directly above.  Drug delivery has to be initiated by the first and second user interaction components of claim 1 because these components release the lockouts thereby activating the activation mechanism (allowing drive component and plunger engagement) and expulsion of the liquid drug.  Inadvertent delivery is prevented until engagement of these components.  
Claims 23 and 24 include similar limitations to claims 2 and 3 and are rejected for similar reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 4-5, 7, 9-11, 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, namely US 7,771,391 to Carter, fails to expressly disclose or suggest the drug .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/2020, with respect to the art rejection have been fully considered and are persuasive.  The Carter rejection has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783